DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 6-9 and 36 are rejected under 35 U.S.C. 103 as obvious over Tomamato et al. (US 2011/0200804) in view of Mauro et al. (US 2014/0242375).
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding claim 1, Tomamato et al. teaches a glass article (See Title) comprising: a glass core layer; and a glass cladding layer adjacent to the core layer (See Abstract, Fig. 1); the average CTE of the glass core layer and the average CTE of the glass cladding layer differ by from 5x10x10-7C-1 to 50x10-7C-1 (paragraph [0047]) which encompasses the claimed range of  20x10-7C-1 to 40x10-7C-1
Tomamato et al. fails to explicitly disclose wherein an average coefficient of thermal expansion (CTE) of the core layer is at least 55x10-7 and an average CTE of the cladding layer is at most 35x10-7C-1 and comprises at least about 10.5 mol% Al2O3.
However, Mauro et al. teaches a glass article (See Title) comprising: a glass core layer; and a glass cladding layer adjacent to the core layer (See Abstract, Fig. 1); wherein an average coefficient of thermal expansion (CTE) of the core layer is 	greater than or equal to 60 x10--7C-1 (paragraph [0052]), which falls within the claimed range of at least 55 x10--7C-1 and an average CTE of the cladding layer is at most 35x10--7C-1 (paragraph [0041]), and the cladding layer is substantially free of alkali metal (paragraphs [0035] and [0042]) Mauro et al. further discloses that the difference in the average CTE of the glass core layer and the average CTE of the glass cladding layer results in the formation of a compressive stress in the glass cladding layer(s) (paragraph [0041]).  
Mauro et al. teaches the cladding layer comprises about 10 mol% Al2O3 (paragraph [0030]). However, given that Mauro et al teaches amount of “about” 10 mol% wherein “about” includes values slightly above those disclosed, it is clear that the disclosure of “about” 10 mol% by Mauro et al. would meet the amount claimed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an average coefficient of thermal expansion of the core layer and of the cladding layer, including those presently claimed, respectively, in order to impart a desired increase in strength (Mauro et al., paragraphs [0041] and [0060]) and to choose cladding layer with about 10 mol% Al2O3
Given that Tomamato et al. in view of Mauro et al. teaches a glass article comprising materials and structure identical to those presently claimed, it is clear that the glass article of Tomamato et al. in view of Mauro et al. would inherently have a retained strength, a ratio of the retained strength, and a Knoop scratch threshold as presently claimed, absent evidence to the contrary.
Regarding claim 3, given that Tomamato et al. in view of Mauro et al. teaches a glass article comprising materials and structure identical to those presently claimed, it is clear that the glass article of Tomamato et al. in view of Mauro et al. would inherently have an indentation threshold as presently claimed, absent evidence to the contrary.
Regarding claim 4, Tomamato et al. teaches wherein a thickness of the glass article is approximately 0.04 mm to 1.2 mm (as calculated from thicknesses disclosed in paragraphs [0026] and [0028]-[0029]) which overlaps the claimed range of about 0.2 mm to about 2 mm.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 6, Tomamato et al. teaches wherein the glass article comprises a laminated glass sheet, the cladding layer comprises a first cladding layer and a second cladding layer, and the core layer is disposed between the first cladding layer and the second cladding layer (paragraph [0046], Fig. 1).  
Regarding claim 7, given that Tomamato et al. in view of Mauro et al. teaches a glass article comprising materials and structure identical to those presently claimed, it is clear that the 
Regarding claim 8, Tomamato et al. teaches wherein the compressive stress of the cladding layer is 50 to 350 MPa (paragraph [0047]), which overlaps the claimed range of from about 20 MPa to about 200 MPa.   As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 9, given that Tomamato et al. in view of Mauro et al. et al. teaches a glass article comprising materials and structure identical to those presently claimed, it is clear that the glass article of Tomamato et al. in view of Mauro et al. would inherently have the retained strengths as presently claimed, absent evidence to the contrary.
Regarding claim 36, Tomamato et al. in view of Mauro et al. teaches the cladding layer comprises about 10 mol% Al2O3 (Mauro et al., paragraph [0030]). However, given that Mauro et al teaches amount of “about” 10 mol% wherein “about” includes values slightly above those disclosed, it is clear that the disclosure of “about” 10 mol% by Mauro et al. would meet the amount claimed. 
Alternatively, it is apparent, however, that the instantly claimed amount and that taught by Tomamato et al. in view of Mauro et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed 
In light of the case law cited above and given that there is only a “slight” difference between the amount disclosed by Tomamato et al. in view of Mauro et al. and that disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount disclosed in the present claims is but an obvious variant of that disclosed in Tomamato et al. in view of Mauro et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.


Claim(s) 11-14 are rejected under 35 U.S.C. 103 as obvious over Tomamato et al. (US 2011/0200804) in view of Mauro et al. (US 2014/0242375) and further, in view of Mauro et al. (US 2015/0099130).
Tomamato et al. in view of Mauro ‘375 is relied upon as disclosed above.
Regarding claim 11, Tomamato et al. in view of Mauro ‘375 fails to explicitly teach wherein the glass article comprises a gradient.
However, Mauro ‘130 teaches wherein the glass article comprises a gradient in at least one elastic property along a thickness of the glass article (paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a gradient along a thickness of the glass article of Tomamato et al. in view of Mauro ‘375 in order to adjust residual stress and materials structure (Mauro ‘130, paragraph [0071]).
Regarding claim 12, Tomamato et al. in view of Mauro ‘375 and Mauro ‘130 teaches wherein the cladding layer comprises the gradient in the at least one elastic property (Mauro ‘130, paragraph [0071]).
Regarding claim 13, given that Tomamato et al. in view of Mauro ‘375 and Mauro ‘130 discloses the claimed gradient in the layer, such a gradient would necessarily be present at the interface as presently claimed.
Regarding claim 14, Tomamato et al. in view of Mauro ‘375 and Mauro ‘130 discloses various techniques and methods are available to the artisan to achieve desired elastic (and/or hardness) gradient characteristics. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a technique or method to achieve the desired elastic gradient, including Young’s modulus, etc. depending on the desired mechanical properties.
Response to Arguments
Applicant's arguments filed 05/12/21 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to overcome 35 USC 112 rejections of record and include “comprises at least 10.5 mol% Al2O3”. Applicant also added new claim 36.
Applicant argues that Tomamato does not disclose an Al2O3 amount or range for the surface layer portions.
It is agreed Tomamato does not disclose Al2O3 amount which is why Mauro '375 is used.
Applicant argues that Mauro '375 indicates that "the concentration of Al2O3
However, as set forth above, given that Mauro et al. teaches the cladding layer comprises about 10 mol% Al2O3 (paragraph [0030]) which, in light of the phrase “about”, would include values slightly above those disclosed and meet the presently claimed range. 
Applicant argues that the concentration of Al2O3 in the Examples listed in Tables 1-3 of Mauro '130 ranges from 0 mol% to 6 mol%, which falls outside the claimed range
However, note that while Mauro '130 does not disclose all the features of the present claimed invention, Mauro '130 is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely glass article comprising a gradient, and in combination with the primary reference, discloses the presently claimed invention.
Applicant argues that similar arguments apply with respect to new dependent claim 36, which recites "the cladding layer comprises at least 12 mol% Al2O3." In particular, the concentrations of Al2O3 taught by Mauro '375 and Mauro '130 are outside the claimed range of claim 36.
However, similarly, as set forth above, given that Mauro et al. teaches the cladding layer comprises about 10 mol% Al2O3 (paragraph [0030]) which, in light of the phrase “about”, would include values slightly above those disclosed and meet the presently claimed range. 
Alternatively, it is apparent, however, that the instantly claimed amount and that taught by Tomamato et al. in view of Mauro et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite 
In light of the case law cited above and given that there is only a “slight” difference between the amount disclosed by Tomamato et al. in view of Mauro et al. and that disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount disclosed in the present claims is but an obvious variant of that disclosed in Tomamato et al. in view of Mauro et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787